DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 3/15/2022, with respect to the rejection(s) of claim(s) 9-19 under 112(b) and 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP3118504A1 to Simon Bucher and Walter Schibalsky (Bucher).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 14-15,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3118504A1 to Bucher (courtesy copy including English translation of the specification provide).

With regard to claim 9, Bucher discloses a line element for an exhaust pipe (1, fig. 1, from specification “FIG. 1 shows a schematic cross-sectional view of a compensator 1, which can be used, for example, as an exhaust gas compensator in an exhaust gas recirculation line.”), comprising: 
an inner element (5a, fig. 1, from specification “the bellows 4 comprises an inner metal layer 5a and an outer metal layer 5b”); 
an outer element (5b, fig. 1, from specification “the bellows 4 comprises an inner metal layer 5a and an outer metal layer 5b”) in surrounding relation to the inner element such as to contact the inner element in a contact zone (Z, fig. 2A, from the specification “It is emphasized that the representation in FIGS . 2A, 2B and 2C is a highly schematic representation that is not true to scale. Due to the deformation of the bellows 4 into a corrugated component, the intermediate space Z becomes very small or is partially no longer present, so that the layers 5a, 5b can contact each other via the friction-reducing coating 26 even when new”); and 
a sliding layer (26, fig. 2A, from the specification “The exemplary embodiments shown in FIGS. 2A, 2B and 2C differ from the first exemplary embodiment in that the friction reducer is designed as a friction-reducing coating or paintwork 26, which is applied to a side of at least one of the layers 5a, 5b facing the intermediate space Z. In FIGS. 2A, 2B and 2C, the friction-reducing coating is shown as a hatched area 26 in each case. Three variants are shown, including the variant shown in FIG. 2A, according to which the friction-reducing coating 26 is applied to the inner layer 5a of the bellows 4, the variant shown in FIG and the variant shown in Figure 2C”) containing a temperature-resistant anti-friction lacquer (as described in the quoted portion of the specification “a friction reducing coating or paintwork” is applied to create the sliding layer) and arranged in the contact zone on a member selected from the group consisting of the inner element and the outer element (as show in the various embodiments 2A, 2B and 2C).

With regard to claim 10, Bucher discloses the line element of claim 9 as set forth above, and further discloses wherein the anti-friction lacquer is liquid before or during processing, adheres to a surface of the member, and cures there (this limitation is considered a product by process claim that does not further limit the claimed structure absent evidence of a distinctive characteristic the claimed process imparts to the structure of the apparatus claim. see MPEP section 2113.  It is noted also that the anti-friction layer of Bucher is described as paint which is liquid when applied and cures to a solid surface).

With regard to claim 11, Bucher discloses the line element of claim 9 as set forth above, and further discloses wherein the sliding layer contains or is made of at least one material selected from the group consisting of PTFE; molybdenum disulfide (MoS2) (from the translated specification “The coating 26 is a solid lubricant-based coating and consists of MoS2”), chromium nitride (CrN), titanium dioxide (TiC2), graphite, zinc sulfide, (metal) phosphate, aluminum, aluminum oxide, boron nitride, silanes, silicon, silicon dioxide, tungsten disulfide (WS2), aramid fibers, glass fibers, glass beads, carbon fibers, glass balls, polymer composites, polyamide resins (PAl resin), epoxy resin (PEEK), polyvinyl butyral resin, polyolefins.

With regard to claim 12, Bucher discloses the line element of claim 11 as set forth above, and further discloses wherein the sliding layer includes at least a further agent selected from the group consisting of an organic binding agent, an inorganic binding agent, a solvent, and an additive (as the sliding layer has been described as a paint, the portion of the paint that carries the solid material in its liquid form will necessarily include a solvent).

With regard to claim 14, Bucher discloses the line element of claim 9 as set forth above, and further discloses wherein the sliding layer is arranged on the inner element (see the embodiment of fig.  2C), and further comprising a further sliding layer arranged on the outer element (as shown in Fig. 2C by the cross-hatched areas).

With regard to claim 15, Bucher discloses the line element of claim 9 as set forth above, and further discloses wherein the sliding layer is applied onto the member, once the member has been finally produced (from the specification “However, a coating process after successful assembly is also conceivable”).

With regard to claim 18, Bucher discloses a method for the production of a line element (1, fig. 1, from specification “FIG. 1 shows a schematic cross-sectional view of a compensator 1, which can be used, for example, as an exhaust gas compensator in an exhaust gas recirculation line.”), comprising: 
winding a metallic band into a stripwound hose to form an inner element (5a, fig. 1, from specification “the bellows 4 comprises an inner metal layer 5a and an outer metal layer 5b”); 
arranging an outer element in surrounding relation to the stripwound hose (5b, fig. 1, from specification “the bellows 4 comprises an inner metal layer 5a and an outer metal layer 5b”); and 
coating an outside of the stripwound hose with a sliding layer or coating an inside of the outer element with a sliding layer (26, fig. 2A, from the specification “The exemplary embodiments shown in FIGS. 2A, 2B and 2C differ from the first exemplary embodiment in that the friction reducer is designed as a friction-reducing coating or paintwork 26, which is applied to a side of at least one of the layers 5a, 5b facing the intermediate space Z. In FIGS. 2A, 2B and 2C, the friction-reducing coating is shown as a hatched area 26 in each case. Three variants are shown, including the variant shown in FIG. 2A, according to which the friction-reducing coating 26 is applied to the inner layer 5a of the bellows 4, the variant shown in FIG and the variant shown in Figure 2C”).

With regard to claim 19, Bucher discloses the method of claim 18 as set forth above, and further discloses wherein the inner element is arranged coaxially in the outer element (as described above in the rejection of claim 18, the inner and outer layers are arranged in a surrounding relationship).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a line element wherein at least one of the inner element and the outer element has a non-circular cross section at least in an axial section of the line element, together in combination with the other claim elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753